Citation Nr: 1741219	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased disability rating for painful scars, left forearm, bilateral lower extremities, and sternum.

2.  Entitlement to an effective date prior to September 25, 2013 for the grant of service connection for painful scars, left forearm, bilateral lower extremities, and sternum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  In a May 2017 videoconference hearing, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to an increased disability rating for painful scars, left forearm, bilateral lower extremities, and sternum, was requested.

2.  An October 16, 2012 VA examination report, noting that the Veteran had four scars, was the earliest date entitlement arose.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an increased disability rating for painful scars, left forearm, bilateral lower extremities, and sternum have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.§ 20.204 (2016).

2.  An effective date of October 16, 2012, but no earlier, for the award of service connection for painful scars, left forearm, bilateral lower extremities, and sternum, is warranted.  38 U.S.C.A. §§ 5108, 5110, (West 2014; 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given that one of the Veteran's claims has been withdrawn, and the other is being granted, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.  Indeed, the Veteran has presented no assertions to the contrary.

II.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2016).  

In the present case, the Veteran's appeal was withdrawn during a hearing.  While withdrawal of a substantive appeal must be withdrawn "in writing," the Board notes that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that a statement on the record at a 1988 hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD (Notice of Disagreement).  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed ... it met the remaining statutory requirement that it be 'in writing'").  

Although the issue in Tomlin was the validity of an Notice of Disagreement (NOD) and not the withdrawal of a substantive appeal, the Board notes that the procedural requirements set forth by the relevant regulations are substantively identical, requiring only that the intent to file an NOD or withdraw an appeal be made "in writing."  See 38 C.F.R. § 20.201 (2016) (requiring a "written communication from a claimant or his or her representative" to establish a valid NOD); 38 C.F.R. 
§ 20.204(b) (2016) (requiring that a withdrawal of a substantive appeal be done "in writing").  Common sense would dictate that statements made at a hearing indicating the Veteran's clear desire to withdraw a claim would have the same effect, once reduced to writing in the form of a transcript, as the reduction to writing of a representative's statement on the record that a claimant wished to file an NOD.  See Tomlin, 5 Vet. App. at 357-58.  

The Board concludes that the Veteran has withdrawn his claim of entitlement to an increased disability rating for painful scars, left forearm, bilateral lower extremities, and sternum, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




III.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

The Board notes that in an October 16, 2012 VA examination report, the examiner noted that the Veteran had scars on his left forearm, bilateral lower extremities, and his chest (sternum).  The examiner reported that these scars were neither painful nor tender.  In a subsequent September 2013 VA examination report, the examiner noted that the Veteran had four painful scars, located on his left forearm, bilateral lower extremities, and sternum.  The examiner reported that while painful, the scars were not tender.  The examiner further noted that the scar on the left forearm had a deformity of the skin and adhesions of the underlying soft tissues and was difficult to move.  The scar on the sternum was painful and a keloid scar.  The scar on the Veteran's right leg was painful, and the scar on the left leg and thigh were painful and discolored.  In a November 2013 rating decision, the RO granted service connection for painful scars, left forearm, bilateral lower extremities, and sternum, effective September 25, 2013, the date of the Veteran's second VA examination.  As noted above however, the Veteran was first diagnosed with scars in the October 16, 2012 VA examination.

Based on the above analysis and affording the Veteran the benefit of the doubt, an effective date of October 16, 2012, but no earlier, for the Veteran's service-connected painful scars, left forearm, bilateral lower extremities, and sternum, is warranted.  This was the earliest date entitlement arose, as the scars were shown on examination on that date.  To this extent, the appeal is granted.  The Board would note that the rating to be assigned from the period from October 16, 2012 until September 25, 2013 will be set by the RO following this decision, and the Board intimates no opinion as to that matter by this decision.


ORDER

The appeal for entitlement to an increased disability rating for painful scars, left forearm, bilateral lower extremities, and sternum, is dismissed.

An effective date of October 16, 2012, and no earlier, for service connection for painful scars, left forearm, bilateral lower extremities, and sternum, is granted, subject to the law and regulations governing the payment of monetary awards.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


